UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1325



JOSEPH D. WASSIL,

                                              Plaintiff - Appellant,

          versus


JAMES F. SCHNEIDER, Judge, individually and in
his official capacity; ELLEN M. HELLER, Judge,
individually and in her official capacity; B.
GEORGE BALLMAN, Trustee; JOEL P. GOLDBERGER,
Trustee; GLORIA ALLENDER, Commissioner; JIMMIE
L. FOXWORTH, Commissioner; FRANK M. CONAWAY,
Clerk; JAMES PIPER, Realtor; P. WESLEY FOSTER,
JR., Realtor; WESLEY P. HAIRSTON, Realtor; BOB
THOMAS, Defendant Piper’s Agent; NICHOLAS J.
DELPIZZO, III, Attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
338-L)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph D. Wassil, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joseph D. Wassil appeals from the district court’s order deny-

ing his petition for a writ of mandamus.   Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wassil v. Schneider, No. CA-01-338-L (D. Md. Feb. 12, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2